DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwano (US 7727618 B2), in view of Dick et al. (US 2009/0301191 A1) (“Dick”), and Korechika et al. (US 2008/0206495 A1) (“Korechika”).
With respect to claim 1, Iwano discloses a decoration element (abstr.) comprising a light reflective layer – elements 15 and 25 - and a light absorbing layer provided on the light reflective layer – elements 16 and 26, elements 16 and 26 which are disclosed as pigmented layers have been interpreted as light absorbing layers, layer 16 formed of black ink, layer 26 formed of blue ink, wherein the surface of the light absorbing layer forms a continuous interface with a surface of the light reflective layer (col. 2, lines 40-47, col. 5, lines 2-11, col. 7, lines 6-26, col. 10, lines 55-67, col. 11, lines 1-50, Figs. 4 and 6).  Iwano is silent with respect to the light absorbing layer consisting of Si.  Dick discloses a decoration element (0052), comprising a partially reflective layer consisting of Si (0043)  The recitation “light absorbing layer” has been interpreted as a recitation of intended use.  Since a layer formed only of Si is disclosed in the instant Specification as a light absorbing layer, the partially reflecting layer consisting of Si in Dick was interpreted as corresponding to the light absorbing layer of the instant invention.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form elements 16 and 26 of Iwano consisting of Si as light absorbing layers, as elements 16 and 26 of Iwano are light absorbing layers.  It has been held to select a known material based on its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
The references are client with respect to the light absorbing layer comprising an asymmetric-structured pattern.  Korechika discloses an optical element for electronic devices comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr., 0002), wherein the layer comprises an asymmetric-structured pattern, to provide specific optical effects (0042, 0043, 0056, Figs. 2-3, 6-7).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano with an asymmetric-structured pattern to obtain specific optical effects.
As to claim 3, Iwano, Dick and Korechika teach the element of claim 1.  Iwano discloses a color film – elements 14 and 28 - provided on the light reflective layer, the light reflective layer being between the color film and the light absorbing layer (col. 2, lines 40-47, col. 10, lines 55-67, col. 11, lines 1-50, Figs. 4 and 6).  
With respect to claim 4, Iwano, Dick and Korechika teach the element of claim 1.  Iwano discloses an element comprising a substrate – element 13 - on the light reflective layer, such that the light reflective layer is between the substrate and the light absorbing layer (col. 10, lines 55-58, col. 11, lines 21-25, Figs. 4 and 6).
Regarding claim 5, Iwano, Dick and Korechika teach the element of claim 1.  Iwano teaches a light absorbing layer wherein a surface of the light absorbing layer comprises at least two points at which corresponding thicknesses of the light absorbing layer are different – element 16 in Fig. 4.
With respect to claim 6, Iwano, Dick and Korechika teach the element of claim 1.   Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano having at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface as it is known in the art of decorating elements to form optical surfaces as disclosed in Korechika to obtain specific optical effects.
Regarding claim 7, Iwano, Dick and Korechika teach the element of claim 1.    Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness on any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano with a structure as disclosed in Korechika to obtain specific optical effects.  As the references disclose the material and the structure of the light absorbing layer as disclosed in the instant Specification, it is inherent that the light absorbing layer according to the references has dichroism that satisfies claim 11.
As to claim 8, Iwano, Dick and Korechika teach the element of claim 1.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer includes a pattern having cone-shaped protrusions (0048, Fig. 5), or a pattern having a protrusion in which the top of the protrusion forms a line (0035, Fig. 1), to obtain specific optical effects.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an upper surface of the light absorbing layer of Iwano of Fig. 6 (col. 11, lines 21-50) having a pattern having cone-shaped protrusions or a pattern having a protrusion in which the top of the protrusion forms a line to form optical surfaces as disclosed in Korechika to obtain specific optical effects, 
With respect to claim 9, Iwano, Dick and Korechika teach the element of claim 8.  Korechika discloses that in the pattern having cone-shaped protrusions two of the core-shaped protrusions have the same shape (Fig. 5).  Regarding the recitation “core-shaped protrusions have the same shape when the upper surface of the pattern is observed while rotating the pattern 360 degrees around a vertex of the cone shaped protrusions”, since the references recite all the elements of the decoration element, it would be expected that it is capable to perform as intended.
Regarding claim 10, Iwano, Dick and Korechika teach the element of claim 8.  Korechika discloses a pattern having a protrusion in which the top forms a line (0035, Fig. 1).  Regarding the recitation with respect to the pattern having only one shape when an upper surface of the pattern is observed whole rotating the pattern 360 degrees around a center of gravity of the upper surface, since the references recite all the elements of the decoration element, it would be expected that it is capable to perform as intended.
With respect to claim 11, Iwano, Dick and Korechika teach the element of claim 1.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano in Fig. 6 (col. 11, lines 21-50) having a structure as disclosed in Korechika to obtain specific optical effects.  As the references disclose the material and the structure of the light absorbing layer as disclosed in the instant Specification, it is inherent that the light absorbing layer according to the references has a refractive index that satisfies claim 11.
Regarding claim 12, Iwano, Dick and Korechika teach the element of claim 1.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano in Fig. 6 (col. 11, lines 21-50) having a structure as disclosed in Korechika to obtain specific optical effects.  As the references disclose the material and the structure of the light absorbing layer as disclosed in the instant Specification, it is inherent that the light absorbing layer according to the references has an extinction coefficient that satisfies claim 12.
As to claim 13, Iwano, Dick and Korechika teach the element of claim 1.  The recitation “The decoration element of Claim 1, which is a deco film or a case of a mobile device” has been interpreted as a recitation of intended use.  Iwano is silent with respect to the element being a deco film per se, however, Iwano discloses that the thicknesses of the layers of the element are in the micrometer range (col. 10, lines 55-67, col. 11, lines 1-50), thus, it would have been obvious to a person of ordinary skill in the art that the element of Iwano and Dick is capable to perform as intended.

Response to Arguments
Applicant’s arguments filed on July 12, 2022 have been fully considered.
The Applicant has argued there is no teaching or suggestion in Ivano or Dick that would motivate one of ordinary skill in the art to replace the pigmented layer of Iwano which provides a color tone and is visually recognized from a surface to form characters, symbols etc. based on the color tone of the pigmented layer with the partially reflecting layer of Dick which serves as a reflecting background.  The Applicant argued such a modification would reduce the visual recognition of characters, symbols etc. and render the device of Ivano unsuitable for its intended purpose and/or change the principle of operation of the pigmented layer. The Examiner notes the purpose of the pigmented layer of Iwano is to provide a color tone, which is blended with the color tone of the brilliant layer, wherein the base pattern which becomes a background of the display layer is displayed in a color tone in which the colors of the pigmented layer and the brilliant layer are blended (col. 7, lines 6-23), thus, since a layer consisting of Si inherently possesses a color tone, such as layer would maintain the principle of operation of the device of Iwano and the pigmented layer itself.
The Applicant discusses pigmented layers having specific color tones, such as unbrilliant inks in Examples 1 and 2 of Ivano, arguing that the color tone of the pigmented layer of Ivano is different from an inherent color of the semi-reflecting Si layer of Dick, and thus, replacing the pigmented layer of Ivano with the layer of Dick, would render the device of Ivano unsuitable for its intended purpose.
The Examiner notes Examples 1 and 2 disclose two embodiments of the pigmented layers of Ivano.  The Examiner notes Iwano discloses that the colors of the brilliant layer and the pigmented layer are blended (col. 7, lines 15-18), the color tones of the pigmented layer and the display layer being adjusted, wherein the materials of the layers may be chosen accordingly (col. 7, lines 18-23).  Thus, the Examiner notes the color tone of the absorbing layer 26 can be adjusted, the layer of Si having its own color.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783